DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Delpozzo et al, US 10840043 [Delpozzo].
Regarding claim 1, Delpozzo discloses (figs.1-3) a switching apparatus for electric systems, said switching apparatus having one or more electric pole units (100), each electric pole unit (100) comprising:
a fixed contact (51) and a movable contact (52), said movable contact (52) being reversibly movable between a first operating position, at which said movable contact (52) is separated from said fixed contact (51), and a second operating position, at which said movable contact (52) is coupled to said fixed contact (51);
a motion transmission arrangement adapted to transmit mechanical forces to move reversibly said movable contact (52) between said first and second operating positions, said motion transmission arrangement including a conductive motion transmission member (labeled in fig.3, below) coupled to said movable contact (52);
a first pole terminal (1) for coupling with a corresponding first line conductor, said first pole terminal (1) being in electrical connection to said fixed contact (51); and
a second pole terminal (2) for coupling with a corresponding second line conductor, said second pole terminal (2) being in electrical connection with said conductive motion transmission member (labeled in fig.3, below),
where each electric pole unit (100) comprises a shielding element (522) formed by a conductive hollow body, said shielding element (522) being arranged in a fixed position with respect to said second pole terminal (2) and said conductive motion transmission member (labeled in fig.3, below) said shielding element (522) surrounding, at least partially, a first coupling region (labeled in fig.3, below) of said second pole terminal (2) and a second coupling region (labeled in fig.3, below) of said conductive motion transmission member (labeled in fig.3, below) in electrical connection with said first coupling region (labeled in fig.3, below), such that said first and second coupling regions (labeled in fig.3, below) are located in an internal volume (labeled in fig.3, below) of said shielding element (522).
		
    PNG
    media_image1.png
    540
    525
    media_image1.png
    Greyscale


Regarding claim 2, Delpozzo further discloses where said shielding element (522) is fixed to said second pole terminal (2).
Regarding claim 3, Delpozzo further discloses where said shielding element (522) has an external rounded shape.
Regarding claim 4, Delpozzo further discloses where said shielding element (522) is formed by a metallic bushing.
Regarding claim 5, Delpozzo further discloses where said shielding element (522) has first and second holes respectively at first and second opposite sides, said conductive motion transmission member (labeled in fig.3, above) passing through said first and second holes and the internal volume(labeled in fig.3, above)  of said shielding element (522).
Regarding claim 9, Delpozzo further discloses where the first coupling region (labeled in fig.3, above) of said second pole terminal (2) and the second coupling region (labeled in fig.3, above) of said conductive motion transmission member (labeled in fig.3, above) have coupling surfaces in sliding contact one over the other, said shielding element (522) surrounding, at least partially, said coupling surfaces in sliding contact, so that said coupling surfaces in sliding contact are located in the internal volume (labeled in fig.3, above) of said shielding element (522).
Regarding claim 10, Delpozzo further comprising an actuating means (inherent) operatively coupled to the conductive motion transmission arrangement  of each electric pole unit (100).
Regarding claim 11, Delpozzo further discloses where each electric pole unit (100) comprises a vacuum chamber (53), in which the fixed contact (51)  and the movable contact (52) of said electric pole unit (100) are accommodated.
Regarding claim 12, Delpozzo  further comprising a contactor configured to operate at medium voltage levels [col. 1, lines 4-6].
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed switching apparatus comprising a shielding element surrounding, at least partially, said one or more flexible conductors, so that said one or more flexible conductors are located in the internal volume of said shielding element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meley et al, Ando, Borgstrom, Gentsch, Lee and Kobayashi et al are examples of switching apparatuses configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833